275 S.W.3d 373 (2009)
STATE of Missouri, Appellant,
v.
William Drew DILDINE, Respondent.
No. ED 91430.
Missouri Court of Appeals, Eastern District, Northern Division.
January 27, 2009.
George L. Gundy, Troy, MO, for appellant.
Margaret M. Johnston, Columbia, MO, for respondent.
Before NANNETTE A. BAKER, C.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
The State of Missouri ("the state") appeals the judgment of the trial court granting William Drew Dildine's ("defendant") motion to suppress evidence. The state argues the court erred in granting defendant's motion because the police officer's observations during a valid traffic stop gave the officer probable cause to ask defendant to leave his vehicle and perform a pat-down search of defendant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*374 The judgment of the trial court is affirmed in accordance with Rule 30.25(b).